Citation Nr: 1426902	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


REMAND

The Veteran had active duty service from July 1973 to August 1980; he also has service in a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in part denied service connection for right knee, left ankle and left hip disorders.  

The Veteran submitted a substantive appeal, VA Form 9, in August 2011, which noted that he disagreed with a determination regarding his "Feet" that had been made in a June 2011 statement of the case.  The RO construed that as a claim to reopen service connection for foot disorders, which the RO again denied in a December 2011 rating decision.  The Veteran resubmitted the same notice of disagreement he had submitted in January 2011 in May 2012, with a separate explanation noting that when he stated "Feet" in his substantive appeal, he meant that as a layman would, to include his ankles, and specifically meant to appeal the left ankle issue addressed in the June 2011 statement of the case.  (The Veteran did not submit a substantive appeal, VA Form 9, to a September 2012 statement of the case which addressed his foot disorders.)  

Given the Veteran's expressed intent, the Board will take jurisdiction over the claim of service connection for a left ankle disorder as well as the right knee and left hip claims.  

With regards to the Veteran's right knee, it appears that he had torn cartilage in December 2001 and underwent an arthroscopic surgery in either 2001 or 2002.  The Board notes that those surgical records are not in the claims file, and therefore, a remand is necessary to obtain those records.  Additionally, on remand, the Veteran should be asked for any information regarding any right knee, left hip or left ankle treatment he has received since discharge from service in 1980, including at VA facilities, and any identified records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the Veteran's left hip and ankle claims are intertwined with the right knee claim which is being remanded and therefore those claims are also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  (The Veteran has contended that left hip and left ankle disabilities are secondary to a right knee disorder.)

On remand, a VA examination for all three orthopedic claims should be scheduled.  Specifically, on appeal the Veteran has averred that his right knee disorder, including arthritic conditions thereof, are related to being hit in the knee with a sledgehammer in service, as well as other ordinary physical wear and tear on his knee due to military service, such as running in combat boots, pushing, pulling and moving heavy loads, crawling, climbing ladders and stairs, etc.  

The Board notes that in April 1975, the Veteran was seen for right knee pain in service and then approximately a month later he was seen for a right calf contusion from a basketball accident.  The Veteran additionally fell down some stairs in service in October 1976, and appears to have obtained a left inner thigh hematoma at that time.  Finally, the Veteran is shown to have twisted his left ankle and was diagnosed with a left ankle sprain in January 1976.  

In light of the Veteran's service treatment records documenting the above injuries in service, as well as the Veteran's averments on appeal, the Board finds that the low threshold for obtaining VA examinations for the three claimed disorders on appeal has been met.  On remand, VA examinations should be afforded to the Veteran that address whether his claimed right knee, left hip and left ankle disorders began in or are otherwise related to military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his right knee, left hip or left ankle disorder, which is not already of record, since discharge from service in August 1980, to specifically include the right knee surgery he appears to have had in 2001 or 2002 for torn right knee cartilage.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA orthopedic examination to determine whether his right knee, left hip and/or left ankle disorders are related to service or to a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all right knee, left hip and left ankle disorders found, to include any arthritic conditions thereof.

The examiner should then opine as to whether the Veteran's right knee, left hip and/or left ankle disorders found are more likely, less likely, or at least as likely as not (50 percent or greater probability) due to military service.  

The examiner should specifically address the April and May 1975 service treatment records, as well as the Veteran's contentions on appeal with regards to physical wear and tear on his right knee due to duties in service.  The examiner should additionally discuss the December 2001 reserve component record which appears to indicate that the Veteran's torn cartilage was the result of a running accident at that time, which does not appear to be in conjunction with a period of active or inactive duty for training (ACDUTRA/INACDUTRA).

The examiner should additionally address the October 1976 service treatment records with respect to the left hip claim, as well as the January 1976 records respecting the left ankle claim.

The examiner should specifically address the Veteran's lay statements regarding onset of symptomatology, and any continuity of symptomatology since discharge from service with respect to all claims.  The examiner should additionally address the Veteran's contentions on appeal as well as any other relevant evidence in the claims file with regards to the claims.  

The examiner should also opine whether a left hip disorder or left ankle disorder was more likely, less likely or at least as likely as not caused by or the result of his right knee disability, to include any altered gait or abnormal weightbearing as a result of the right knee disorder.  The examiner should also opine whether the a left hip disorder or left ankle disorder has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his right knee disorder, to include aggravation due to any altered gait or abnormal weightbearing as a result of that knee disability.

An explanation for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claims of service connection for right knee, left hip and left ankle disorders.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

